Citation Nr: 9906195	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  97-30 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include entitlement to Dependents' 
Educational Assistance under 38 U.S.C.A, Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel




INTRODUCTION

The appellant is the veteran's widow.  The veteran served on 
active duty from December 1943 to October 1947.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for the cause of veteran's death.  


REMAND

The appellant has claimed that service-connected post-
traumatic stress disorder (PTSD) was a contributory factor in 
the veteran's death.  She has asserted that her contentions 
are supported by both the death certificate (which lists PTSD 
as an underlying cause of death) and the opinion of the 
veteran's private physician (to the effect that the veteran's 
death was related in large part to his longstanding PTSD). 

Upon review of the record, the Board has determined that 
further evidentiary development must be conducted prior to 
adjudication of the claim on appeal.  Specifically, the 
record indicates that the veteran was an inpatient at the 
North Broward Medical Center in Pompano Beach, Florida, at 
the time of his death on February 16, 1997.  However, the 
hospital records corresponding to the time of the terminal 
admission have not been associated with the claims folder.  
In the Board's view, these records are necessary to a 
determination as to whether service connection is warranted 
for the cause of the veteran's death.  

Furthermore, although the record currently contains a medical 
opinion from Thomas C. Hammond, M.D., none of the private 
medical records showing treatment by Dr. Hammond have been 
obtained.  As Dr. Hammond treated the veteran for the 5 1/2 
years prior to his death, these records would also be 
pertinent to the instant claim.  

In addition, on remand the claims file will be made available 
for review by a VA physician, in order to obtain an opinion 
regarding the relationship between PTSD and the veteran's 
death.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the appellant 
in order to request information as to the 
dates and locations for any medical 
treatment which the veteran received in 
the years immediately preceding his 
death.  Utilizing the information 
provided by the appellant, the RO should 
contact all named caregivers and 
facilities in order to request copies of 
the veteran's treatment records.  In 
particular, the RO should contact Thomas 
C. Hammond, M.D., of Neurologic 
Consultants, P.C., in order to request 
copies of medical records for the 5 1/2 
years preceding the veteran's death.  All 
records obtained through these channels 
should be associated with the claims 
folder. 

2.  The RO should contact the North 
Broward Medical Center in Pompano Beach, 
Florida, in order to request copies of 
the records which correspond to the time 
of the hospital admission which 
immediately preceded the veteran's death 
on February 16, 1997, to include the 
terminal hospital summary as well as any 
other records which were compiled during 
that admission.  
3.  Upon completion of the foregoing, the 
RO should make the veteran's claims file 
available for review by VA physicians 
specializing in oncology, neurology, and 
psychiatry, who should be asked to 
provide one joint opinion as to whether 
PTSD was either a principal cause of the 
veteran's death (i.e. an immediate or 
underlying cause) or a contributory cause 
of the veteran's death (i.e. contributed 
substantially or materially to death; 
combined to cause death; or aided or lent 
assistance to the production of death).  
In making this opinion, the veteran's 
medical history and all available medical 
documentation should be reviewed, and any 
opinions given or conclusions reached 
should be adequately supported by reasons 
and bases.  

4.  Upon completion of the foregoing, the 
RO should review the appellant's claim in 
order to determine whether a favorable 
outcome is now warranted.  If the 
decision remains adverse, the RO should 
provide the appellant and her 
representative with a supplemental 
statement of the case, along with a 
reasonable period of time to respond 
thereto.  The case should thereafter be 
returned to the Board for further review, 
as appropriate.  

5.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this REMAND is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claims on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

